 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
LUIS ANTONIO ORTIZ, individually and on
behalf of others similarly situated,
17-cv-07095
Plaintiff,
DECLARATION OF
-against- LUIS ANTONIO ORTIZ

RED HOOK DELI AND GROCERY 2015
CORP. (D/B/A RED HOOK GOURMET
DELI), SALAL SAHID, WESSEIN SAHID,
JOHN DOE 1, and JOHN DOE 2,

Defendants.
XxX

 

I, Luis Antonio Ortiz, declare under penalty of perjury, pursuant to 28 U.S.C. §1746, that:

1. I am the Plaintiff in the above-captioned action, and I have personal knowledge of
the matters stated below.

2. I reside in Queens County, New York.

3. From approximately August 22, 2016 until on or about August 2017, I worked from
approximately 12:00 p.m. until on or about 12:00 a.m. seven days a week (typically 84 hours per
week).

4. From approximately September 2017 until on or about October 25, 2017, I worked
from approximately 3:00 p.m. until on or about 12:00 a.m. seven days a week (typically 63 hours
per week).

5. Throughout my employment with the Defendants, I was paid my wages in cash.

6. I was never paid an additional hour of pay or any kind of extra pay when I worked
over 10 hours in a single day.

7. I typically worked over 10 hours in a single day every working day from August

22, 2016 until on or about August 2017 when my schedule changed as I described above.
Case 1:17-cv-07095-RRM-RLM Document 22 Filed 02/11/19 Page 2 of 2 PagelD #: 184

8. I respectfully submit this declaration in support of my motion for default judgment
against Defendants Red Hook Deli and Grocery 2015 Corp. (d/b/a Red Hook Gourmet Deli), Salal
Sahid, and Wessein Sahid.

9. This document has been translated to me in my native language of Spanish, and I
fully comprehend the contents. (“Este documento ha sido traducido al Espafiol, mi primer idioma,
y yo comprendo todos los términos.”).

10. ‘I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed: New York, NY
February 11, 2019

 

fives be tbe

¥ Luis Antonio Ortiz

 
